Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Louis Bonanno, Sr., appeals the district court’s orders dismissing his civil action and denying his various motions for reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bonanno v. Va. Land & Improvement Corp., No. 1:13-cv-00710-TSE-TRJ (E.D. Va. Mar. 12, 2014, Apr. 30, 2014, May 28, 2014, and June 18, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.